(2008)
In re: MERRILL LYNCH & CO., INC., SECURITIES, DERIVATIVE & "ERISA" LITIGATION.
No. MDL 1933.
United States Judicial Panel on Multidistrict Litigation.
April 7, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel*: Defendant Merrill Lynch & Co., Inc. (Merrill Lynch) has" moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of New York. Plaintiffs in four Southern District of New York actions and interested party plaintiff the State Teachers[*] Retirement System of Ohio support or do not oppose the motion.
This litigation currently consists of eighteen actions listed on Schedule A and pending in two districts, seventeen actions in the Southern District of New York and one action in the District of New Jersey.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient, conduct of this litigation. These actions share factual questions arising from Merrill Lynch's conduct and representations regarding its investments in collateralized debt obligations secured by subprime mortgage debt. Whether the actions are brought by securities holders seeking relief under the federal securities laws, shareholders suing derivatively on behalf of Merrill Lynch, or participants in retirement savings plans suing for violations of ERISA, all actions can be expected to focus on a significant number of common events, defendants, and/or witnesses. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee forum for this litigation. Merrill Lynch is headquartered in New York and, therefore, discovery is likely to take place there. Moreover, all actions save one are already pending in that district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Southern District of New York is transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Leonard B. Sand for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1933  IN RE: MERRILL LYNCH & CO., INC., SECURITIES, DERIVATIVE & "ERISA" LITIGATION
District of New Jersey

David Eidman, etc. v. E. Stanley O'Neal, et al., C.A. No. 2:08-126
Southern District of New York

Life Enrichment Foundation v. Merrill Lynch & Co., Inc., et al., C.A. No. 1:07-9633

Patricia Arthur, etc. v. E. Stanley O'Neal, et al., C.A. No. 1:07-9696

Miriam Loveman, etc. v. E. Stanley O'Neal et al, C.A. No. 1:07-9888

Elizabeth Estey v. Merrill Lynch & Co., Inc., et al., C.A. No. 1:07-10268

Mary Gidaro v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10273

Tara Moore v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10398

Gregory Yashgur v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10569

Christine Donlon v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10661

Carl Esposito v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10687

Sean Shaughnessey, etc. v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10710

Gary Kosseff v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-10984

Barbara Boland, et al. v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-11054

Robert R. Garber v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-11080

Operative Plasterers & Cement Masons Local 262 Pension & Annuity Funds, etc. v. E. Stanley O'Neal et al, C.A. No. 1:07-11085

Francis Lee Summers, III v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-11615

James Conn v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:07-11626

James Eastman v. Merrill Lynch & Co., Inc., et al, C.A. No. 1:08-58
NOTES
[*]  Judge Scirica did not participate in the disposition of this matter.